Title: To James Madison from Josef Yznardy, 21 August 1802
From: Yznardy, Josef
To: Madison, James


					
						Sir,
						Cadiz 21st. August 1802.
					
					I have just this moment receiv’d from Mr. simpson of Tangiers the agreable news of War 

having terminated with the Moors to entire satisfaction, as you will be informed by the within Copy of 

the Circular & Letter received from him; and as Capt. Davis is getting under way, I have only time to 

advise you that said Simpson’s Dispatch for you Sir, has been delivered to Capn. Silas Crowell of the 

Schooner Happy Return & will follow in a few days for Philada.  In the expectation of your Commands I 

have the Honour to be, sir, Your most obt. Servt.
					
						Josef Yznardy
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
